Exhibit 10.12
EMPLOYMENT AGREEMENT
 


This Employment Agreement, by and between MODAVOX, INC., a Delaware
corporation  (“Modavox")  and  David  Ide  ("Ide"),  is  made  and  entered  into  as  of
(the  “Effective  Date”).    Modavox  and  Ide  are  sometimes  referred  to
individually as the “Party” and collectively as the “Parties.”
 
In consideration of the mutual benefits to be derived from this Agreement and of
the representations, warranties, conditions and promises hereinafter contained,
the Parties hereby agree as follows:
 
1.        ENGAGEMENT.
 
 
1.1      Employment Term. Modavox will employ Ide and Ide will accept such
employment,  for  a  period  commencing  on  the  Effective  Date  and ending on
October 15, 2011 (the "Term"), unless sooner terminated under the circumstances
set forth in Sections 6 and 8 below.



 
1.2      Duties and Responsibilities. During the Term Ide will work exclusively
and on a full-time basis for Modavox and will devote his best efforts to
accomplishing the goals and objectives established by Modavox’s CEO and the
Modavox Board of Directors (the “Board”).  Ide’s title will be Chief Strategy
Officer, in which capacity Ide will perform the duties and responsibilities as
determined by the Board.  Ide will, as a

 
Modavox employee, work within the Modavox company guidelines, policies, and
procedures as determined for the Company by the CEO. Ide will present reports on
third party contacts, strategy and work project status relevant to Ide’s duties
to Modavox’s Board of Directors at the Board’s discretion, under the Board’s
duty of oversight,. and also to the CEO, at the CEO’s discretion, so as to
maintain a coherent and efficient flow of information pertaining to Company
activites, objectives and operations.  From time to time Ide may also be
assigned special projects by the Board (including outstanding legal legacy isues
and the Annual Report for the period ending February 28, 2009), in which case
(i) Ide will report to the Board with respect to such special projects; and (ii)
Ide will have a duty to inform Modavox’s CEO regarding the nature, scope and
on-going status of such special projects.


 
1.3      Location. Ide's services for Modavox will be based at Modavox's
headquarters in Phoenix, Arizona unless otherwise approved by the Board of
Directors.

 
2.        COMPENSATION.


 
2.1      Salary. Subject to the full and complete performance by Ide of all of
Ide's   material   obligations   hereunder,   during   the   term   of   this
Agreement, Modavox will pay to Ide a base salary of one hundred fifty thousand
dollars ($150,000) per annum; provided, however, that upon the receipt by
Modavox of aggregate proceeds, whether in the form of equity investment or
long-term debt, exceeding one million five hundred thousand dollars
($1,500,000), Modavox will increase Ide’s base salary to one hundred eighty
thousand dollars ($180,000) per annum. Ide's salary will be payable in
accordance with Modavox's customary payroll practices, which in no event will be
less frequently than on a monthly basis. All salary payments made to Ide will be
subject to such deductions, withholdings and limitations as will from time to
time be required by law, governmental regulations or orders. Salary and benefits
will be reviewed at least annually by the Board of Directors for possible
increases and/or bonuses, at the sole discretion of the Board.



 
-1-

--------------------------------------------------------------------------------

 
 
2.2 Fringe Benefits. During the term of this Agreement:

 
 
(a)       Ide will be eligible to participate, in accordance with their terms,
in all medical and health plans, life insurance and pension plans and such other
employment benefits or programs that Modavox maintains for its executive
employees from time to time (the “Plans”).

 
 
(b)       Until   Modavox   establishes   a   medical   reimbursement   plan,
Modavox will pay the premiums associated with any medical and health insurance
policy comparable to the policy currently in effect covering Ide and his
dependents if Ide and his dependents are not able to participate in Modavox’s
medical and health plans.
 
(c)       Modavox agrees to register under form S8 all stock options granted Ide
as per the board resolution dated February 27, 2009.

 
 
 
2.3 Participation in Deferred Compensation and Stock Option Plans. Ide shall be
entitled to participate in all executive bonus plans and all employee qualified
and non-qualified deferred compensation plans or supplemental income plans or
programs maintained by Modavox, including any Section 401(k) plan adopted by
Modavox, according to
the  terms  and  conditions  thereof.  Ide  shall  also  be  entitled  to
participate in all stock option and other incentive plans, according to the
terms and conditions thereof. Ide will be eligible to participate in
any  a  bonus/commission plan made available by Modavox, from time to time, to
employees with commensurate qualifications and responsibilities to Ide.
 
2.4 Paid Vacations. Ide will be entitled to paid vacation in accordance with
Modavox’s   vacation   policy   (including,   without   limitation,   any
restrictions on the amount of accrued time to be paid at the expiration of the
Term), but in no event less than four (4) weeks per annum.

 
 
2.5 Expenses.  In  connection  with  Ide's  performance  of  Ide's  duties  and
obligations hereunder, Ide will incur certain ordinary and necessary expenses of
a business character including, without limitation, travel,
meals   and   lodging.  Modavox   will   reimburse   Ide  for   all   such
reasonable business expenses upon presentation of itemized statements therefor
in accordance with Modavox's standard policies. With respect to business travel,
Ide will be treated no less favorably with respect to expenses than other
Modavox executives.

 
 
-2-

--------------------------------------------------------------------------------

 
3.     RIGHT TO INSURE.
 
Modavox will have the right to secure in its own name, or otherwise, and at its
own expense, life, health, accident or other insurance covering Ide and Ide will
have no right, title or interest in and to such insurance. Ide will assist
Modavox in procuring such insurance by submitting to examinations and by signing
such applications and other instruments as may be required by the insurance
carriers to which application is made for any such insurance.
 
4.     FIDUCIARY OBLIGATIONS. Ide acknowledges that, as an officer of Modavox,
he will be bound to exercise his corporate powers as a fiduciary for the common
benefit of all of Modavox’s stockholders, to wit:



 
4.1      Duty of Care. Idewill at all times perform his services hereunderhonestlyand in good faith, with sound business judgment using the
level of care that a reasonably prudent person would use under the given
circumstances to make informed decisions on Modavox’s behalf.










 
4.2      Duty of Loyalty. Ide will at all times perform his services hereunder
without divided loyalties or obligations to any other person including, without
limitation, to any person who may become an employer of Ide following the end of
the Term. Accordingly, and without limiting the generality of the principle set
forth in the preceding sentence, Ide will breach this Agreement if he does the
following:

 
 
(a)       Without prior written notice and written consent of the Board of
Directors, Ide accepts employment with any business, individual, partnership,
corporation, trust, joint venture, unincorporated association or other entity or
person other than Modavox at any time during the Term.
 
(b)       During the Term,  Ide will not become financially interested in
(other than as a stockholder owning less than two percent (2%) of the
outstanding capital stock of any publicly traded corporation) or directly
associated with any other business or person engaged in a business that is
involved in any business that is competitive with Modavox's business or
activities without the prior written consent of Modavox.

 
 
(c)       During the Term, Ide will not, for any reason whatsoever, either
alone  or  jointly with  or  on  behalf  of  others,  either  directly or
indirectly:

 
 
-3-

--------------------------------------------------------------------------------

 
 
(i)        Divert or take away, or attempt to divert or take away, any of
Modavox’s customers or clients;



 
(ii)       Solicit  the  employment  or  engagement  of,  or  otherwise entice
away from the employment of Modavox or any affiliated entity, any person who is
then employed by Modavox or any such affiliated entity, whether or not such
person would commit any breach of said person's contract by reason of leaving
the service of Modavox or any affiliated entity; or

 
 
(iii)     Solicit the employment or engagement of any person who
ceased  being  employed  by  Modavox  or  any  affiliated entity, within six (6)
months of Ide’s solicitation.

 
5.     EMPLOYEE      PROPRIETARY      INFORMATION      AND      INVENTIONS
AGREEMENT & POST-EMPLOYMENT NON-COMPETITION.

 
5.1.   Non-disclosure Agreement.   Ide acknowledges and confirms his obligations
with Modavox under the Employee Proprietary Information and Inventions Agreement
executed by Modavox and Ide as of the date hereof, a copy of which is attached
hereto as Exhibit A (the "Nondisclosure Agreement").
 
5.2   Post-Employment Non-Competition.  Ide acknowledges and confirms his
obligations with Modavox under the Non-Compete/Non-Solicitation Agreement
executed by Modavox and Ide as of the date hereof, a copy of which is attached
hereto as Exhibit B (the Non-Compete/Non Solicitation Agreement). It is
understood Ide has worked within the Internet Based Communications field since
2003.
 
6.     SUSPENSION/TERMINATION.


 
6.1 Termination Without Cause. Modavox will have the unilateral right, at any
time  in  the  Modavox  CEO’s  or  the  Board’s  sole  and  absolute discretion,
to terminate Ide's employment by Modavox, without cause, and for any reason or
for no reason (Modavox's "Termination Rights") upon  written  notice to
Ide.  Modavox's  Termination  Rights  are notlimited or restricted by, and will
supersede, any policy of Modavox requiring or favoring continued employment of
its employees during satisfactory performance, any seniority system or any
procedure governing  the  manner  in  which  Modavox's  discretion  is  to  be
exercised. No exercise by Modavox of its Termination Rights will, under  any
circumstances,  be  deemed  to  constitute  (i)  a  breach  by Modavox of any
term of this Agreement, express or implied (including without limitation a
breach of any implied covenant of good faith and fair dealing), (ii) a wrongful
discharge of Ide or a wrongful termination of  Ide's  employment  by
Modavox,  (iii)  a  wrongful  deprivation  by Modavox of Ide's office (or
authority, opportunities or other benefits relating thereto), or injury to
reputation, or (iv) the breach by Modavox of any other duty or obligation,
express or implied, which Modavox may owe to Ide pursuant to any principle or
provision of law (whether contract or tort), unless Modavox's determination to
terminate Ide pursuant to this Section 6.1 will constitute a violation of any
applicable federal, state or municipal statute, ordinance, rule or regulation,
respecting which the parties may not contract otherwise. If Modavox elects to
terminate Ide's employment pursuant to this Section 6.1, Modavox will have no
obligation or liability to Ide pursuant to this Agreement except to pay,
provided Ide executes and delivers to Modavox the Release and Waiver attached
hereto as Exhibit B, to Ide the balance of the Salary due to Ide under Section
2.1 through the remainder of the Term, payable in accordance with Modavox’s
normal payroll practices, and a severance payment payable in one lump sum within
thirty (30) days of Ide’s termination, in an amount equal to two times Ide’s
most current annual base salary. In addition, all of Ide’s options, not fully
vested, will immediately vest being considered “fully vested” in the event of
being terminate for or without cause. Upon exercise of such Termination Right,
Ide will have no further obligation to provide services to Modavox hereunder and
Ide will be free to accept third-party employment, in all events subject to the
post- employment non-competition provisions described in Section 5 above.



 
-4-

--------------------------------------------------------------------------------

 
 
6.2      Termination by Ide. Ide will have the right at any time to terminate
his employment by Modavox, subject to delivery of a letter of resignation
providing a minimum of thirty (30) days notice. If Ide terminates this Agreement
as provided in this Section, Modavox will be obligated to pay Ide only the
specified salary, bonuses, fringe benefits, expenses and vacation accrued
through the date of termination.

 
 
6.3      Death. If Ide dies during the Term, Modavox will be obligated to pay to
Ide’s estate twelve (12) months salary in severance benefits, payable in twelve
(12) monthly installments, unless Modavox has obtained, on Ide’s behalf, a life
insurance policy naming a beneficiary designated by Ide, providing for at least
the same aggregate benefit.

 
6.4      Disability.
 
 
(a)       If Ide is unable to perform fully his material obligations hereunder
due to a long-term disability (as defined in Modavox’s disability insurance
policy), Modavox may terminate this Agreement on or
after  the  date  that  Ide  receives  his  first,  periodic  long-term
disability payment from Modavox’s insurance carrier.



 
(b)       If Modavox does not have a long-term disability policy covering Ide,
and Ide is prevented from performing fully his material obligations hereunder by
reason of the occurrence of a long-term disability for a period of twelve (12)
consecutive weeks or sixteen (16)  weeks  in  the aggregate within  any
given  six  (6)  calendar month period, Modavox may terminate this Agreement by
giving thirty (30) days prior written notice to Ide and by providing a total of
twelve (12) months salary in severance benefits following the date of the
termination  notice, payable in twelve (12) monthly installments. An independent
physician reasonably selected by
Modavox   will   determine   the   existence   of   Ide’s   long-term
disability.

 
 
6.5     Termination for Cause.   Modavox may terminate this Agreement
immediately upon written notice to Ide for "Cause." For purposes of this
Agreement, "Cause" means: (i) Ide's commission of a willful act of fraud and
dishonesty, the purpose or effect of which materially and adversely affects
Modavox; (ii) Ide's conviction of a felony (other than the first  offense of
driving under the influence  following the date hereof) or any admission thereof
(whether by plea of nolo contendere or otherwise) or Ide's being determined by a
governmental authority to
have  violated,  or  enjoined  from  violating,  any  federal  or  state
securities law or; (iii) Ide's engaging in willful or reckless misconduct or
gross negligence in connection with any property or activity of Modavox; or (iv)
Ide's breach of any material covenant to Modavox
relating  to  noncompetition,  nonsolicitation,  nondisclosure  of proprietary
information or surrender of records, inventions or patents.

 
In the event of Ide's termination for Cause, Modavox is obligated to pay Ide
only the specified salary, bonuses, fringe benefits, expenses and vacation
accrued through the date of termination.
 
 
-5-

--------------------------------------------------------------------------------

 
7.     EQUITABLE RELIEF FOR BREACH.
 
Ide acknowledges that a violation of any of the provisions of Sections 4 and 5
will cause Modavox irreparable injury and damage, the exact amount of which may
be impossible to ascertain and that, for such reason, among others, Modavox will
be entitled, in addition to the remedy set forth at Section 9, to seek
injunctive relief, both pendent lite and permanently, against Ide to restrain
any further violation of such provisions. Ide hereby (i) consents to any
initiation by Modavox in a court of competent jurisdiction of any action to
enjoin immediately the breach of Sections 4 and 5, and (ii) hereby releases
Modavox from the requirement of posting any bond in connection with temporary or
interlocutory injunctive relief, to the extent permitted by law.  This provision
will not, however, be construed as a waiver of any other rights and remedies
Modavox may have against Ide, including, but not limited to, the recovery for
damages.
 
8.     BREACH BY MODAVOX.
 
If Modavox breaches this Agreement, Ide will give Modavox written notice
thereof. If Modavox does not cure such breach within thirty (30) days of
receiving written notice thereof, Ide's remedy will be limited to compulsory
arbitration as set forth at Section 9; provided, however, the foregoing will not
be deemed a waiver of Ide's statutory or common law right to discontinue
rendering services hereunder in the event of a material breach by Modavox of
this Agreement.
 
9.     COMPULSORY ARBITRATION.
 
Except as provided in Section 7, any controversy, claim and/or dispute arising
out of or relating to this Agreement or the breach  hereof or subject matter
hereof (including any action in tort) will be finally and fully settled by
arbitration in Maricopa County, Arizona in accordance with the then-existing
Commercial Arbitration Rules of the American Arbitration Association (the
“AAA”), and judgment upon the award rendered by the arbitrators may be entered
in any court having applicable jurisdiction.   Written notice of demand for
arbitration will be
given  to  the  other  parties  and  to  the  AAA  within  six  (6)  months  after  the
controversy, claim or dispute has arisen or be barred, and in no event after the
date when the institution of court proceedings based on such dispute would be
barred by the applicable statute of limitations.  Controversies, claims and/or
disputes will be resolved by one arbitrator selected by the mutual agreement of
the parties or, failing
that  agreement  within  forty-five  (45)  days   after  written  notice  demanding
arbitration, by the AAA.   There will be limited discovery prior to the
arbitration
hearing  as  follows:  (i)  exchange  of  witness  lists  and  copies  of  documentary
evidence and documents related to or arising out of the issues to be arbitrated,
and (ii) depositions of all Party witnesses. Depositions will be conducted in
accordance with the rules or code of Civil Procedure of the jurisdiction in
which the arbitration is conducted, and a court reporter will record all
hearings, with such record
constituting  the  official  transcript  of  such  proceedings.    All  decisions  of  the
arbitrator will be in writing, and the arbitrator will provide reasons for the
decision. Each party shall bear its own respective attorney’s fees and costs in
accordance with
any dispute or arbitration.
 
 
-6-

--------------------------------------------------------------------------------

 
10.   MISCELLANEOUS.
 
 
10.1    Obligations to Other Companies. Ide certifies that his employment with
Modavox will not breach any existing agreement or covenant that Ide has signed
with any other person or entity, or violate any legal duty that Ide owes to such
other person or entity. Ide will not disclose to Modavox, or use on Modavox’s
behalf, any trade secrets or proprietary information belonging to any of Ide’s
prior employers or any other person or entity.



 
10.2    Assignment. This Agreement will not be assignable, in whole or in part,
by either party without the written consent of the other party, except that
Modavox may, without the consent of Ide, assign this Agreement upon the
consummation of (i) a merger or consolidation of Modavox with any other
corporation or entity or any other form of business combination pursuant to
which the outstanding stock of Modavox is exchanged for cash, securities or
other property paid, issued or caused to be issued by the surviving or acquiring
corporation or entity; or (ii) a sale, transfer or lease by Modavox of all, or
substantially all, of Modavox's assets.

 
 
10.3    Notices. All notices and other communications required or permitted
under this Agreement will be delivered to the parties at the address set forth
below their respective signature blocks, or at such other address that they
hereafter designate by notice to all other parties in accordance with this
Section. All notices and communications will be deemed to be received in
accordance with the following: (i) in the case of personal delivery, on the date
of such delivery; (ii) in the case of facsimile transmission, on the date on
which the sender receives confirmation by facsimile transmission that such
notice was received by the addressee, provided that a copy of such transmission
is additionally sent by mail as set forth in (iv) below; (iii) in the case of
overnight air courier, on the second business day following the day sent, with
receipt confirmed by the courier; and (iv) in the case of mailing by first class
certified mail, postage prepaid, return receipt requested, on the fifth business
day following such mailing.

 
 
10.4    Governing
 Law.  Except  with  respect  to  the  scope  and  application  of Section 10.9
below, this Agreement will be deemed to have been executed in the State of
Arizona and will be governed and construed as to both substantive and procedural
matters in accordance with the laws of the State of Arizona, but excepting (i)
any State of Arizona rule which would result in judicial failure to enforce the
arbitration provisions of Section 9 hereof or any portion thereof and (ii) any
State of Arizona rule which would result in the application of the law of a
jurisdiction other than the State of Arizona.  Any dispute arising from this
Agreement must be filed in Maricopa County, Arizona.

 
 
10.5    Complete Agreement. This Agreement, along with the Nondisclosure
Agreement attached hereto as Exhibit A, contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings, whether written or oral, with respect to such
subject matter (including Ide’s prior employment contract dated       ), and the
Parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.  If a conflict
is determined to exist among any of the aforementioned agreements, the terms of
this Agreement will control.

 
 
10.6    Amendment. This Agreement may not be amended, modified, superseded,
canceled or terminated, and any of the matters, covenants, representations,
warranties or conditions hereof may not be waived, except by written instrument
executed by the Parties or, in the case of a waiver, by the Party to be charged
with such waiver.

 
 
-7-

--------------------------------------------------------------------------------

 
 
10.7    Counterparts. This Agreement may be executed by any one or more of the
Parties in any number of counterparts, each of which will be deemed to be an
original, but all such counterparts will together constitute one and the same
instrument.

 
 
10.8    Waiver. The failure of a Party to insist upon strict adherence to any
term, condition or other provision of this Agreement will not be considered a
waiver or deprive that Party of the right thereafter to insist upon strict
adherence to that term or any other term, condition or other provision of this
Agreement.

 
10.9    Headings. The headings of this Agreement are solely for convenience of
reference and will not affect its interpretation.

 
 
10.10  Indemnity. Modavox will indemnify and hold harmless Ide from and against
any and all liability, costs, damages and expenses (including reasonable
attorneys' fees and court costs) which Ide may sustain or suffer by reason
of any third Party claim which is not caused by a breach by Ide hereunder, or
any act by Ide that would constitute Cause as defined in Section 6.5 of this
Agreement.. No provision herein shall be interpreted or construed to limit or
restrict any rights of indemnification and advancement that
inured to Ide during his tenure as CEO, Chief Financial Officer
and/or Chairman of the Board of Directors, whether provided for under
Delaware Law, the Article of Incorporation of Modavox or the By- Laws
of Modavox.  Such pre-existing rights of indemnification and advancement may and
shall include potential SEC and IRS liabilities, if any.

 
10.11  Severability. If any one clause or part of this Agreement is deemed
invalid, unenforceable or illegal by the arbitrators or court of competent
jurisdiction, then it is severed from this Agreement and the rest of this
Agreement remains in full force and effect. Ide acknowledges the uncertainty of
the law in this respect and expressly stipulates that this Agreement be given
the construction which renders its provisions valid and enforceable to the
maximum extent possible under applicable law.

 
 
10.12  Further Assurances.  The Parties will sign such other instruments, cause
such meetings to be held, resolutions passed and by-laws enacted, exercise their
vote and influence, do and perform and cause to be done and performed such
further and other acts and things as may be necessary or desirable in order to
give full effect to this Agreement.
 

 
10.13  IDE ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH THE
ADVISOR OF HIS CHOICE AND THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT. MODAVOX ACKNOWLEDGES THAT IDE IS NOT A LICENSED ATTORNEY, THAT IDE
DRAFTED THIS AGREEMENT WITH MODAVOX’S FULL KNOWLEDGE AND CONSENT AND THAT
MODAVOX HAS HAD THE OPPORTUNITY TO CONSULT WITH THE ADVISOR OF ITS CHOICE AND
THAT IT HAS FREELY AND VOLUNTARILY ENTERED INTO THIS AGREEMENT.





 
 
-8-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
Modavox: MODAVOX, INC.
 


/s/ David Ide
David J. Ide
 
 
 
 
 
 
 

 
 
-9-

--------------------------------------------------------------------------------

 
Exhibit A

 
Employee Proprietary Information and Inventions Agreement

 
Nondisclosure Agreement

 
April 22, 2009


Modavox, Inc.
2801 South Fair Lane
Suite 101
Tempe, AZ 85282
 


RE:  Employee Proprietary Information And Inventions Agreement
 


To Whom It May Concern:
 


The  following  confirms  my  Agreement  and  understanding  with  Modavox,  Inc.,  a
Delaware corporation, which is a material part of the consideration for my
employment by Modavox. Capitalized terms not otherwise defined herein have the
meaning set forth at the end of this Agreement.
 
 
1.        Modavox  possesses  and  will  possess  Proprietary  Information  (as  hereinafter
defined) and Documentation (as hereinafter defined) which is important to its
Business (as hereinafter defined).

 
 
2.        My employment creates a relationship of confidence and trust between
Modavox and me with respect to Proprietary Information (i) applicable to the
Business; or (ii) applicable to the business of any customer of Modavox; or
(iii) which Modavox is under a contractual obligation to keep confidential which
may be made known to me by Modavox or by any customer of Modavox, or learned by
me during the period of my employment.

 
 
3.        The Proprietary Information, whether now or hereafter furnished to me
in whole or in part, is confidential. Modavox’s business and prospects could be
damaged if the Proprietary Information is disclosed to third parties without
Modavox’s consent.

 
 
4.        As a condition to sharing with me,  whether in writing or orally,
Proprietary Information, in consideration of my employment by Modavox and the
compensation received by me from Modavox from time to time, I hereby acknowledge
and agree as follows:

 
 
(a)       All Proprietary Information and all intellectual property rights
associated therewith (“Rights”) are the sole property of Modavox. I assign to
Modavox any Rights I may have or acquire in such Proprietary Information. At all
times, both during my employment by Modavox and after its termination, I will
keep in confidence and trust and will not use or disclose (or permit the use or
disclosure of) any Proprietary Information or
anything  relating  to  it  for  a  purpose  detrimental  to  the  Business  and
without the prior written consent of Modavox except as may be necessary and
appropriate in the ordinary course of performing my duties to Modavox.

 
 
(b)       All Documentation constitutes the sole property of Modavox. During my
employment by Modavox, I will not remove any Documentation from the
business  premises  of  Modavox  or  deliver  any  Documentation  to  any
person  or  entity  outside  Modavox  for  a  purpose  detrimental  to  the
Business and except as I am required to do in connection with performing the
duties of my employment. Immediately upon the termination of my employment by me
or by Modavox for any reason, or during my employment if so requested by
Modavox, I will return all Documentation, equipment and other physical property,
or any reproduction of such property, excepting only (i) my personal copies of
records relating to my compensation; (ii) my personal copies of any materials
previously distributed generally to stockholders of Modavox; and (iii) my copy
of this Agreement.

 
 
(c)       I will promptly disclose in writing to my immediate supervisor or to
any persons designated by Modavox, all Inventions (as hereinafter defined)
related to the Business made or conceived or reduced to practice or developed by
me, either alone or jointly with others, during the term of my employment. I
will not disclose Inventions covered by this Agreement to any person outside
Modavox unless I am requested to do so by its duly authorized officers. All
Inventions related to Modavox’s Business which I make, conceive, reduce to
practice or develop (in whole or in part, either alone  or  jointly
with  others)  during  my employment belong  solely to Modavox to the maximum
extent permitted by applicable law, and I assign such Inventions and all Rights
therein to Modavox and Modavox is the sole owner of all Rights in connection
therewith. This Section 3(c) does not apply to inventions which qualify for
protection under section 2870 of the Arizona Labor Code, but I bear the full
burden of proving to Modavox that any such invention qualifies fully under
Section 2870.

 
 
-10-

--------------------------------------------------------------------------------

 
 
(d)       I  will  perform,  during  and  after  my  employment,  all  reasonable  acts
deemed necessary or desirable by Modavox to permit and assist it, at Modavox’s
expense, in evidencing, perfecting, obtaining, maintaining, defending and
enforcing Rights and/or my assignment with respect to such Inventions in any and
all countries. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in legal proceedings. I hereby
irrevocably designate and appoint Modavox and its duly authorized officers and
agents, as my agents and attorneys-in-fact to act for and in my behalf and
instead of me, to sign and file any documents and to do all other lawfully
permitted acts to further the above purposes with the same legal force and
effect as if signed by me.



 
(e)       My performance of all the terms of this Agreement will not breach any
Agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by Modavox. I have not entered
into, nor will I enter into, any Agreement either written or oral in conflict
herewith or in conflict with my employment with Modavox.

 
 
(f)        My obligation of secrecy and confidentiality with respect to
Proprietary Information which constitutes trade secrets under the Uniform Trade
Secrets Act (or other similar applicable law) will run for as long as such
information remains a trade secret. My obligation of confidentiality with
respect to Proprietary Information that is not covered under the Uniform Trade
Secrets Act (or other similar applicable law), will run for three (3) years from
the date my employment by Modavox ceases.

 
 
(g)       This Agreement is not an employment contract and, as an employee of
Modavox, I have obligations to Modavox which are not set forth in this
Agreement.
 

 
(h)       Any dispute in the meaning, effect or validity of this Agreement will
be resolved in accordance with the laws of the State of Arizona without regard
to the conflict of laws provisions thereof.
 

 
(i)        If one or more provisions of this Agreement are held to be illegal or
unenforceable under applicable Arizona law, such illegal or unenforceable
portion(s)  will  be  limited  or  excluded  from  this  Agreement  to  the
minimum extent required so that this Agreement will otherwise remain in full
force and effect and enforceable in accordance with its terms.

 
 
(j)        Wrongful disclosure or use of Proprietary Information in
contravention of the provisions of this Agreement will give rise to irreparable
injuries not adequately compensable in damages. If preliminary injunctive relief
to maintain the status quo is required, Modavox may seek such relief from any
court of competent jurisdiction. I am bound by any and all orders rendered by
such court.



 
(k)       No failure or delay in exercising any right, power or privilege
hereunder will operate as a waiver thereof nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any right, power or privilege.



 
-11-

--------------------------------------------------------------------------------

 
 
(l)        No modification of this Agreement is valid unless made in writing and
signed by me and a duly authorized officer of Modavox.

 
 
(m)      This Agreement will survive termination of my employment, regardless of
the circumstances of such termination.

 
(n)       This Agreement is effective as of the first day of my employment by
Modavox.
 
 
(o)       This Agreement is binding upon my heirs, executors, administrators or
other legal representatives.

 
 
(p)       Notwithstanding the foregoing, nothing contained herein will prohibit
me from disclosing to anyone the amount of my wages.



 
(q)       This Agreement constitutes the full, complete and exclusive Agreement
between Modavox and me with regard to this Agreement's subject matter. These
Agreements supersede any previous Agreements or representations, whether oral or
written, express or implied between Modavox and me with respect to their subject
matter.

 
(r)        The following terms have the following meanings:
 
 
(i)        “Business” means the actual business of Modavox on today’s date, as
well as any other business that Modavox acquires, develops or initiates during
the term of this Agreement, including each of its current and future
subsidiaries, affiliates, business units and divisions.

 
 
(ii)       “Documentation” means tangible paper or electronic media that
contain   or   embody   Proprietary   Information   or   any   other information
concerning the business, operations or plans of Modavox, whether I or others
have prepared such documents. By way of illustration but not limitation,
Documentation includes blueprints, drawings, photographs, charts, graphs,
notebooks, customer lists, computer disks, tapes or printouts, sound recordings
and other printed, typewritten or handwritten documents, as well as samples,
prototypes, models, products and the like.

 
 
(iii)     “Inventions” means all data, discoveries, designs, developments,
formulae, ideas, improvements, inventions, know-how, processes, programs, and
techniques, whether or not patentable or registerable
under  copyright,  trademark  or  similar statutes,  and  all  designs,
trademarks and copyrightable works that I made or conceived or reduced to
practice or learned, either alone or jointly with others, during the period of
my employment which  (A) are related or useful in Modavox’s business, research,
design, development, experimental production, financing, manufacturing,
licensing, distribution  or  marketing  activity,  or  (B)  result  from  tasks
Modavox assigned me, or (C) result from use of premises or equipment owned,
leased or contracted for by Modavox.

 
 
(iv)    “Proprietary  Information”  means  information  from  which Modavox
might derive economic value, actual or potential, from
such  information  not  being  generally known  to,  and  not  being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and which is the subject of efforts that are
reasonable under the circumstances to maintain  its  secrecy.  By way
of  illustration  but  not  limitation, Proprietary Information includes: (A)
inventions, confidential knowledge, trade secrets, ideas, data, programs, works
of authorship, know-how, improvements, discoveries, designs, techniques and
sensitive information Modavox receives from its customers or receives from a
third party under obligation to keep confidential; (B) technical information
relating to Modavox's existing and future products and services, including,
where appropriate  and  without  limitation,  software,  firmware, information,
patent disclosures, patent applications, development or experimental work,
formulae, engineering or test data, models, techniques, processes and apparatus
relating to the same disclosed by Modavox  to  me  or obtained  by
me  through  observation  or examination of information or developments; (C)
confidential marketing information (including without limitation marketing
strategies, customer names and requirements and product and services, prices,
margins and costs); (D) confidential future product plans; (E) confidential
financial information provided to me by Modavox; (F) personnel information
(including without limitation employee compensation); (G) merger and acquisition
strategies
(including   without   limitation   target   lists);   and   (H)   other
confidential business information.

 
 
-12-

--------------------------------------------------------------------------------

 
5.        I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE
OBLIGATIONS WHICH IT IMPOSES UPON ME
WITHOUT   RESERVATION.   NO   PROMISES   OR   REPRESENTATIONS HAVE BEEN MADE TO
ME TO INDUCE ME TO SIGN THIS AGREEMENT.
I  SIGN  THIS  AGREEMENT  VOLUNTARILY  AND  FREELY,  IN DUPLICATE, WITH THE
UNDERSTANDING THAT ONE COUNTERPART WILL BE RETAINED BY MODAVOX AND THE OTHER
COUNTERPART WILL BE RETAINED BY ME.

 




Dated: April 22, 2009
 
/s/ David J. Ide
 
Accepted and Agreed to:
MODAVOX, INC.
By:  Shelly J. Meyers
Its: Chairwoman
 
 
 
-13-

--------------------------------------------------------------------------------

 
Exhibit B
 


 
Non-Compete/Non Solicitation Agreement
 
Non-solicitation of Customers or Executives of Employer.
 
(a) For a period of one year after termination of this Agreement, Executive
agrees not to solicit or call on any Customer of Employer whom Executive
solicited, called on, learned of, or became acquainted with during the term of
this Agreement, unless the products or service represented do not compete with
any of the products or services manufactured, assembled, distributed, offered or
sold by Employer.
 
(b) While this Agreement is in effect, and for a period of one year after
termination of this Agreement, Executive will not solicit any of Employer's
employees for a competing business or otherwise induce or attempt to induce such
employees to terminate their employment with Employer.
 
Non-Compete.
 
The parties acknowledge that Executive has acquired or will acquire much
knowledge and information concerning Employer's business and Customers as the
result of Executive's engagement. The parties further acknowledge that the scope
of business in which Employer is engaged is nationwide and very competitive,
that such business is one in which few companies can compete successfully, and
that competition by Executive in that business would injure Employer severely.
Accordingly, Executive agrees that during the period of this Agreement and for a
period of one year following termination of this Agreement, Executive will not
take any of the following actions within the United States, and additionally, if
Executive had directly or through his subordinate employees an assigned
territory outside the United States, in the territory or territories Executive
or such employees worked in on behalf of Employer:
 
(a) Persuade or attempt to persuade any potential customer or client to which
Employer has made a proposal or sale, or with which Employer has been having
discussions, not to transact business with Employer, or instead to transact
business with another person or organization;
 
(c) Solicit the business of any company that is a customer or client of
Employer, provided, however, if Executive becomes employed by or represents a
business that exclusively sells products or services that do not compete with
products or services then marketed or intended to be marketed by Employer, such
contact shall be permissible.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
 
Date.
 
Executive:
Name:  David J. Ide
 
-14-

--------------------------------------------------------------------------------

 
 
Name:
 David J. Ide
       
Modavox:
 
By:
Shelly J. Meyers
Title:
Chairwoman
   
Date:
April 22, 2009



 
 
 
-15-

--------------------------------------------------------------------------------

 